           Case 1:21-cv-06188-PAE Document 10 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOFIA KURTZ,

                                    Plaintiff,
                                                                    21-CV-6188 (PAE)
                           -v-
                                                                          ORDER
UBER TECHNOLOGIES, INC.,

                                    Defendant.

PAUL A. ENGELMAYER, United States District Judge:

         On July 20, 2021, defendant filed a notice of removal. Dkt. 3. On July 21, 2021, the

Court scheduled an initial pretrial conference for August 24, 2021. Dkt. 6. On August 9, 2021,

plaintiff filed a motion to remand to state court. Dkt. 9. Defendants’ opposition is due August

24, 2021. Any reply is due September 1, 2021. The Court also adjourns the currently scheduled

conference; whether it will be rescheduled will depend on the outcome of the motion to remand.

         SO ORDERED.




Dated:     August 10, 2021
           New York, New York
                                                         PaJA.�
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
